Citation Nr: 0808367	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1972 
to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  In that decision, the RO, in pertinent part, 
denied the issue of entitlement to service connection for a 
bilateral knee disability.  


FINDING OF FACT

The diagnosed degenerative joint disease of both knees was 
not shown until many years after separation from active 
military duty and is not related in any way to such service.  


CONCLUSION OF LAW

Degenerative joint disease of both knees was not incurred or 
aggravated in service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In a January 2007 letter in the present case, the RO provided 
the veteran with the criteria for his service connection 
claim.  Additionally, the correspondence notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this issue but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the letter informed the 
veteran of his opportunity to submit "any other evidence or 
information that . . . [he] think[s] . . . [would] support . 
. . [his] claim" as well as "any evidence in . . . [his] 
possession that pertains to . . . [his] claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

A March 2006 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, 
as will be discussed in the following decision, the Board 
finds that the evidence of record does not support a grant of 
the veteran's service connection claim.  Consequently, no 
rating or effective date will be assigned.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the service connection claim adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Clearly, the veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  After receiving this notification, however, he 
failed to submit any additional information or evidence 
pertinent to his service connection claim.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims adjudicated in this decision.  The veteran 
has been accorded a pertinent VA examination.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  
Significantly, at no time during the current appeal has the 
veteran identified any medical evidence specifically 
associating his current knee pathology with his in-service 
knee injuries.  

At a VA joints examination conducted in May 2003, the veteran 
denied receiving any knee treatment since his discharge from 
service.  At a personal hearing subsequently conducted before 
the undersigned Veterans Law Judge at the RO in August 2004, 
however, the veteran testified that received private knee 
treatment shortly after his discharge from active military 
duty in 1975 but that these records are unavailable because 
the physician died.  Hearing transcript (T.) at 7-8.  
According to the veteran's testimony, he also underwent 
private physical therapy on his knees between 1975 and 1979 
and later received continued private medical care for his 
knee problems beginning in 1981.  T. at 8-14, 18-19, 24-26.  
The subsequent January 2007 letter informed the veteran of 
his opportunity to submit information regarding pertinent 
treatment received since service (or the evidence itself) 
and, in so doing, provided him with the appropriate release 
of information forms to identify any such relevant medical 
care providers (to allow VA to try to obtain the reports).  
Significantly, however, the veteran failed to respond.  

Additionally, in January 2007, the RO obtained VA medical 
records pursuant to a separate and newly raised issue, and 
one of the reports reflects recent medical care that the 
veteran received for his knees.  This record, however, does 
not discuss the etiology of the veteran's knee problems, 
which, as the Board will discuss in the following decision, 
is the central matter to be determined herein.  Consequently, 
a remand to accord the RO, through the Appeals Management 
Center (AMC) in Washington, D.C., an opportunity to consider 
the document is not warranted. 38 C.F.R. § 19.31(b)(1) (2007) 
(a supplemental statement of the case will be issued by the 
agency of original jurisdiction upon receipt of additional 
pertinent evidence after a statement of the case or most 
recent supplemental statement of the case has been furnished 
and before the appeal has been certified to the Board).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issue on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection claim on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as arthritis, may be established on a presumptive basis by 
showing that they manifested themselves to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

A VA joints examination of the veteran's knees in May 2003 
demonstrated slight limitation of flexion and mild 
crepitation at the patellofemoral articulation bilaterally.  
X-rays taken of the veteran's knees showed minimal 
degenerative change primarily at the peaking of the tibial 
spines with slight loss of medial joint space bilaterally.  
The examiner diagnosed mild bilateral degenerative joint 
disease and concluded that this disability was not associated 
with the in-service knee injuries but was, rather, "a 
product of a totality of life's experience[s], particularly 
in a gentleman of this size."  

At the May 2003 VA examination, the veteran had specifically 
denied receiving any post-service knee treatment.  Indeed, at 
that time, the claims folder contained no records of 
post-service knee treatment.  In fact, private physical 
examinations conducted in January 1993, August 1997, and 
April 1999 demonstrated no knee pathology.  Also, at a 
November 2001 VA examination, the examiner observed that the 
veteran had a normal gait and that his mobility was not 
limited.  

The Board acknowledges that, in an August 2004 letter, a 
private physician who has treated the veteran since 1981 for 
an employment-related back injury also referenced the 
veteran's "history of sustaining an injury to both knees . . 
. in the armed forces . . . [and his] treatment with 
aspirations of fluid from both knees[,] . . . wearing 
braces[,] and taking anti-inflammatory medication."  In 
addition, the doctor noted the veteran's assertions of knee 
problems since the initial injury.  [Indeed, throughout the 
appeal, the veteran has asserted that he has experienced knee 
problems since the in-service injuries to these joints.  See, 
e.g., T. at 4-14, 17-28.]  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale" to support his or her opinion.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Significantly, as the 
Board has discussed in this decision, despite the veteran's 
assertions of continued knee pain since service, post-service 
medical records are negative for treatment for any such 
symptoms.  When asked to submit information relevant to any 
pertinent post-service treatment, or the evidence itself, the 
veteran failed to respond.  As such, the Board does not find 
the August 2004 private physician's statement (as to any 
potential association between the veteran's current knee 
pathology and his active military duty) to be probative.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); & Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993) (in which the Court held that medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's 
self-reported and inaccurate history).  

Significantly, the claims folder contains no competent 
evidence of knee pathology until May 2003, almost 30 years 
after the veteran's separation from active military duty, 
when bilateral degenerative joint disease of the knees was 
first shown on X-rays.  A VA doctor who examined the veteran 
and reviewed his claims folder at that time specifically 
concluded that the diagnosed knee disability is not 
associated in any way to the in-service knee injuries but, 
rather, is the result of "a product of a totality of life's 
experience[s], particularly in a gentleman of this size."  
No competent evidence refuting this medical opinion has been 
presented.  Based on such evidentiary posture, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for a bilateral knee 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a bilateral knee disability is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


